ACCEPTED
                                                                                        01-15-00321-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/10/2015 1:36:20 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                          NO. 01-15-00321-CV
         ____________________________________________________
                                                           FILED IN
                                                    1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS HOUSTON, TEXAS
                         AT HOUSTON, TEXAS          7/10/2015 1:36:20 PM
         ____________________________________________________
                                                    CHRISTOPHER A. PRINE
                                                            Clerk
  TEXAS DEPARTMENT OF INSURANCE, DIVISION OF WORKERS’
                   COMPENSATION,
                                  Appellant,
                          v.

                                LINDA GREEN,
                                           Appellee.
         ____________________________________________________

       On Appeal from the 133rd District Court, Harris County, Texas
        ____________________________________________________

                  APPELLANT’S UNOPPOSED MOTION
             FOR EXTENSION OF TIME TO FILE REPLY BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

      COMES NOW, Appellant, Texas Department of Insurance, Division of

Workers’ Compensation, and files this Unopposed Motion for Extension of Time to

File Reply Brief in the above captioned appeal, and in support thereof will show the

following:

                                         I.

      This case is on appeal from the 133rd District Court of Harris County, Texas,

of an Order denying Appellant’s Plea to the Jurisdiction on March 2, 2015.
                                         II.

      This case was instituted in the Court of Appeals on April 9, 2015. The clerk’s

record was filed on April 16, 2015. There was no court reporter’s record.

                                        III.

      Appellant’s brief was filed on May 14, 2015. Appellee’s Brief was filed on

July 3, 2015. Appellant’s Reply Brief was due on July 6, 2015.

                                        IV.

      Appellant requests an extension until today to file its Reply Brief. This is an

accelerated appeal. The deadline for Appellant to file its Reply Brief was three days

after Appellee file her brief. The deadline date of July 6 was part of a holiday

weekend, and due to time constraints, counsel for Appellant needed additional time

to read, analyze and reply to Appellee’s Brief.       Thus, Appellant asks for an

extension of today to file its reply.

                                         V.

      The undersigned corresponded with counsel for Appellee on July 10, 2015,

and this motion is unopposed by Appellee.

      WHEREFORE PREMISES CONSIDERED, Appellant, Texas Department of

Insurance-Division of Workers’ Compensation respectfully requests that the First

Court of Appeals grant an extension of time until July 10, 2015 in which to file its

reply brief on appeal.

                                         2
                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    CHARLES E. ROY
                                    First Assistant Attorney General

                                    JAMES E. DAVIS
                                    Deputy Attorney General for Civil Litigation

                                    DAVID A. TALBOT, JR.
                                    Division Chief, Administrative Law Division

                                       /s/ Dennis M. McKinney
                                    DENNIS M. MCKINNEY
                                    State Bar No.13719300
                                    Assistant Attorney General
                                    Administrative Law Division
                                    OFFICE OF THE ATTORNEY GENERAL             OF
                                    TEXAS
                                    P.O. Box 12548, Capitol Station
                                    Austin, Texas 78711-2548
                                    Telephone: (512) 475-4020
                                    Facsimile: (512) 320-0167
                                    Dennis.McKinney@texasattorneygeneral.gov
                                    Attorneys for Appellant


                    CERTIFICATE OF CONFERENCE

     I hereby certify that I have conferred with counsel for Appellee and he is
unopposed to this request for extension.


                                     /s/ Dennis M. McKinney
                                    DENNIS M. MCKINNEY
                                    Assistant Attorney General


                                       3
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 10, 2015, a true and correct copy of the above and
forgoing document was sent by e-service or electronic mail to the following parties:

Brad McClellan                    Via E-Service and/or E-Mail
LAW OFFICES OF RICHARD PENA, P.C.
1701 Directors Blvd, Suite 110
Austin, Texas 78744
brad.mcclellan@yahoo.com
Attorney for Appellee

David Brenner                      Via E-Service and/or E-Mail
Belinda May Arambula
BURNS ANDERSON JURY & BRENNER, L.L.P.
P.O. Box 26300
Austin, Texas 78755-6300
7804 Bell Mountain Drive, # 100
Austin, Texas 78730
dbrenner@bajb.com
barambula@bajb.com
Attorneys for Defendant Zurich American

Raymond L. Kalmans                   Via E-Service and/or E-Mail
Stephen L. Brochstein
Schlanger, Silver, Barg & Paine, LLP
109 North Post Oak Lane, Ste. 300
Houston, Texas 77024
rkalmans@ssbplaw.com
Attorneys for Intervenor Bessie A. Wilhelm



                                        /s/ Dennis M. McKinney
                                       DENNIS M. MCKINNEY
                                       Assistant Attorney General




                                          4